Citation Nr: 0529090	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  96-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for skin disease, to 
include squamous cell carcinoma, basal cell carcinoma and 
actinic keratoses, on a direct basis, or alternatively, as 
due to inservice exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to July 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied a 
claim of entitlement to service connection for basal cell 
carcinoma due to radiation exposure.  A March 26, 2000, Board 
decision denied the claim, and the veteran appealed the 
Board's decision to the United States Court of Appeals For 
Veterans Claims (CAVC).  By order dated March 23, 2001, the 
CAVC vacated the Board's decision, and remanded the claim for 
additional development.  Subsequently, the Board remanded the 
claims to the RO in September 2001, March 2003, and June 
2004.  As addressed in the remand discussion below, the Board 
has rephrased the issue listed on the title page to more 
accurately reflect the claim on appeal.


REMAND

The veteran participated in atmospheric nuclear testing 
during Operation SANDSTONE conducted at the Pacific Proving 
Grounds in 1948.  He has been diagnosed with squamous cell 
and basal cell carcinomas of the skin which, under VA 
regulations, are deemed radiogenic diseases entitling the 
veteran to special development of his claim pursuant to 38 
C.F.R. § 3.311(b).  By letter dated August 1995, the Defense 
Nuclear Agency (DNA) (currently named the Defense Threat 
Reduction Agency (DTRA)) indicated that, according to a dose 
construction, the veteran would have been exposed to a 
probable dose of 0.053 rem gamma with an upper bound of 0.20 
rem gamma.  In November 1995, VA's Assistant Chief Medical 
Director of Public Health and Environmental Hazards opined 
that it was unlikely the veteran's basal cell skin cancers 
were attributed to his level of exposure to ionizing 
radiation in service.

On May 8, 2003, the National Research Council (NRC) issued a 
report, entitled A Review of the Dose Reconstruction Program 
of the Defense Threat Reduction Agency 2003, which found that 
the methodology used by DTRA for estimating radiation doses 
may have underestimated the upper bounds of the doses.  In 
October 2003, the Veterans Benefits Administration (VBA) 
advised that, in cases where the claim had been denied 
because the radiation dose estimate provided by DTRA was 
insufficient to establish a causal connection, the claims 
required readjudication including obtaining a revised dose 
estimate from DTRA.  VBA Fast Letter 03-31 (Oct. 17, 2003).  
The Board must remand this case to the RO for compliance with 
the VBA directives in Fast Letter 03-31, to include obtaining 
a revised dose estimate from DTRA.

Additionally, the Board finds that the issue on appeal 
requires rephrasing to more accurately reflect the veteran's 
contentions.  First, the veteran has noted he is seeking 
service connection for "skin cancer" that should include 
both his squamous cell and basal cell carcinomas.  Second, he 
recently submitted a medical statement from dermatologist 
Gary D. Monheit, M.D., opining that the veteran's squamous 
cell and basal cell carcinomas, as well as actinic keratoses, 
are related to his inservice exposure to sunlight and 
ultraviolet irradiation.  Accordingly, the Board has 
rephrased the issue on appeal.  See Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000) (VA must consider all theories of 
entitlement for service connection for the same underlying 
disorder as a single 'claim').  

Furthermore, the veteran's report of inservice exposure to 
sunlight is consistent with his service at Eniwetok Atoll in 
the South Pacific, although he was stationed there for only 
an approximate two week period.  As such, the opinion offered 
by dermatologist Dr. Monheit clearly constitutes competent 
evidence supportive of the claim.  Harris v. West, 203 F.3d 
1347, 1350-51 (Fed. Cir. 2000) (post-service medical opinion 
relying solely on a factually accurate lay history provided 
by claimant constitutes competent medical evidence).  
However, Dr. Monheit opined that the inservice exposure would 
only constitute a "partial basis for the environmental 
exposure related to his present condition," and the record 
does not reflect the extent and severity of any preservice 
and postservice sunlight exposure.  As such, the Board finds 
that medical examination and opinion is required, based upon 
review of the claims folder, to determine the etiology of the 
veteran's variously diagnosed skin disorders.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Provide the veteran notice that his claim 
requires readjudication based upon a revised dose 
estimate as required by VBA Fast Letter 03-31, 
Attachment Number 5.

2.  Upon receipt of any additional information 
from the veteran, obtain a revised dose estimate 
from DTRA of the veteran's presumed exposure to 
ionizing radiation during his participation in 
Operation SANDSTONE.

3.  Request, through the UnderSecretary for 
Benefits, that an advisory medical opinion be 
obtained from the UnderSecretary for Health as to 
whether it is least as likely as not that the 
veteran's squamous cell and basal cell carcinomas 
are causally related to his inservice exposure to 
ionizing radiation.

4.  Thereafter, schedule the veteran for skin 
examination in order to obtain medical opinion as 
to the nature and etiology of his skin diseases.  
The examiner should be requested to obtain from 
the veteran his preservice, inservice and 
postservice history of sunlight exposure.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  All indicated tests 
should be performed.  Following interview and 
examination of the veteran, the examiner should be 
requested to provide opinion on the following 
question: 

Whether it is at least as likely as not 
(probability of 50 percent) that the 
veteran's (a) actinic keratoses, (b) 
squamous cell carcinomas and/or (c) basal 
cell carcinomas is causally related to 
event(s) in service, to include the 
cumulative effects of inservice exposure 
to ionizing radiation and sunlight?  

5.  Following completion of the foregoing, the RO 
should readjudicate the claim of entitlement to 
service connection for skin disease, to include 
squamous cell carcinoma, basal cell carcinoma and 
actinic keratoses, on a direct basis, or 
alternatively, as due to inservice exposure to 
ionizing radiation.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC) and allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


